Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	With respect to claims 1-25, the applicant recites steps to blending and pretreating for reducing reactivity of the process stream, the Examiner finds the specification to be broad with respect to the specificity in how said steps reduce reactivity, however said broadness does not arise to undue breath of the claims i.e. arising to an enablement rejection under U.S.C. 112(a).   
	A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. 
	For examination of record, the Examiner will interpret “reducing reactivity” in the process stream, to mean, to reduce the reactivity of highly reactive molecules that are present in the pyrolysis tar fraction (see applicant specification paragraph 0084).
	With respect to claim 29: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

Claim Objections
Claims 10, 22, 24 are objected to because of the following informalities:  incorrect identifiers are claimed.  Appropriate correction is required.
The Examiner recommends amending the claim as follows:
10. The process of claim 8 or claim 9, wherein at least one of the catalysts of step v) contains one or more of Co, Ni, or Mo; or wherein at least one of the catalysts in the guard reactor contains one or more of Co, Ni, or Mo; or wherein the desulfurizing step vii[[i]]) is performed in a reactor packed with a catalyst that contains one or more of Co, Ni, or Mo; or a combination thereof.
22. The process of any of claims 13 to 21, wherein the hydrogenating and desulfurizing step iv) adds from 1000 SCF/B to 2000 SCF/B of molecular hydrogen on a feed basis to the fourth process stream and reduces sulfur content of the fourth process stream by 50 wt. % to 95 wt. %; or wherein the hydrogenating and desulfurizing step iv) is performed at a temperature in the range of from 340°C to 410°C and a space velocity (WHSV, feed basis) in the range of from 0.5 hr-1 to 1.5 hr-1; or a combination thereof.  
24. The process of claim 23, wherein at least one of the catalysts of step iv) contains one or more of Co, Ni, or Mo; or wherein the desulfurizing step vii[[i]]) is performed in a reactor packed with a catalyst that contains one or more of Co, Ni, or Mo; or a combination thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the tar stream" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes, the tar stream is not identified in the parent claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beech et al (US 2014/0061095).
With respect to claim 29, Beech discloses a low sulfur liquid product obtained by a process (see paragraph 0065).

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-9 and 11-12, the closest prior art Beech et al (US 2014/0061095) discloses a hydrocarbon conversion process, comprising:
blending a first process stream comprising a tar stream with a utility fluid to reduce the viscosity of the first process stream and obtain a second process stream comprising reduced reactivity, lower viscosity tar (see paragraph 0005-0008);
pretreating (heating) the process stream to lower viscosity tar and obtain a process tar stream (see paragraph 0010); 
hydrogenating and desulfurizing the process stream and recovering a total liquid product (TLP) and distilling the TLP and recovering a mid-cut (light liquid) of the distillation products and a heavy bottoms fraction (see paragraph 0011 and 0066).
In a related art, Evans et al (WO 2015/191236) discloses a process for upgrading a hydrocarbon feed, comprising providing a fluid-feed mixture comprising a hydrocarbon feed (SCT) and a utility fluid, the fluid-feed mixture having first and second particulates, the first particulates having a size > 25 μɱ and being present in the fluid-feed mixture in an amount Aflarge, and the second particulates having a size in the range of 1.0 to 20.0 μɱ and being present in the fluid-feed mixture in an amount Afsmall, wherein the process further includes selectively extracting from the fluid- feed mixture at least a portion of the first particulates to produce a raffinate and an extract, the extract comprising at least a portion of the extracted first particulates, the process further includes hydroprocessing at least a portion of the raffinate, wherein the raffinate typically contains > 50% (by weight) of the fluid-feed mixture's second particulates (small particles) and the extract typically contains > 50% (by weight) of the fluid-feed mixture's first particulates (large particles) (see paragraph 0009).
Thus, the prior art (Evans) discloses removing solids from the tar stream to provide a lower viscosity tar stream that is substantially free of solids of size larger than 25 μɱ, as it was found that particles having a size up to 25 μɱ do not lead to an increase in hydroprocessing reactor pressure drop i.e. no fouling of the catalyst due to particles entrained in stream (see paragraph 0030).
However, the prior art (Beech and Evans) do not suggest to one with ordinary skill in the art to modify the process with the claimed steps of mixing a pre-pyrolysis flash bottoms stream with the stream cracker tar, utility fluid mixture to form a mixed stream comprising 10 wt. % or more of the flash bottoms stream, a weight ratio of the flash bottoms stream to the tar stream being 1.5 or less, the pre-pyrolysis flash bottoms stream having a T5 distillation point of 400°C or more;  
hydroprocessing said mixture comprising bottoms, utility fluid and tar stream to produce a total liquid product (TLP) and distilling the TLP and recovering a mid-cut of the distillation products and a heavy bottoms fraction, the mid-cut of the distillation products having an SBN of 100 or more, as claimed.
Thus, it is the Examiner position that claims 1-12 are patentable over the prior art.
With respect to claims 13-16, 18-21, 23 and 25, the closest prior art Beech and Evans disclose a process comprising: 
i) blending a first process stream with a utility fluid to reduce the viscosity of the first process stream and obtain a second process stream comprising reduced reactivity, lower viscosity tar (see Beech paragraph 0005-0008); 
ii) removing solids from the second process stream to provide a third process (raffinate) stream comprising a reduced reactivity, lower viscosity tar that is substantially free of solids of size larger than 25 m (see Evans paragraph 0009 and 0030);
 iii) pretreating the third process stream to further lower the reactivity of the tar and obtain a fourth process tar stream (see Beech paragraph 0010); 
iv) hydrogenating and desulfurizing the fourth process stream and recovering a total liquid product (TLP) and distilling the TLP and recovering a mid-cut of the distillation products and a heavy bottoms fraction (see Beech paragraph 0011 and 0066);
 However, the closest prior art (Beech and Evans) do not suggest to one with ordinary skill in the art to modify the process with the claimed steps of mixing at least a portion of the heavy bottoms fraction with a pre-pyrolysis flash bottoms stream to form a mixed feed comprising 25 wt. % or more of the heavy bottoms fraction and having a weight ratio of heavy bottoms fraction to pre-pyrolysis flash bottoms stream of 0.5 or more, the pre-pyrolysis flash bottoms stream having a T5 distillation point of 400°C or more; and vii) desulfurizing the mixed feed to obtain a low sulfur product having a sulfur content of about 1.0 wt. % or less.
Thus, it is the Examiner position that claims 13-16, 18-21, 23 and 25 are patentable over the prior art.
With respect to claims 26-28, the closest prior art (Beech and Evans) disclose a system, comprising: 
a steam cracker comprising a steam cracker inlet and a steam cracker outlet (10), a first fractionation stage comprising a first fractionation inlet and a tar outlet, the first fractionation inlet being in fluid communication with the steam cracker outlet (see Beech figure 1, and paragraph 0005-0008); 
a particle separator comprising a particle separator inlet and a particle separator outlet (see Evans paragraph 0011 and 0030),  
one or more first hydroprocessing reactors comprising a first hydroprocessor inlet and a first hydroprocessor outlet, the first hydroprocessor inlet being in fluid communication with the particle separator outlet (see Beech paragraph 00011); 
a second fractionation stage comprising a second fractionation inlet, one or more light products outlets, and a hydroprocessed bottoms outlet, the second fractionation inlet being in fluid communication with the hydroprocessor outlet (see paragraph 0066); 
However, the closest prior art (Beech and Evans) do not suggest to one with ordinary skill in the art to modify the systems with the claimed units comprising:
a flash separator having a feed inlet, a lower boiling stream outlet, and a flash bottoms outlet;
and one or more second hydroprocessing reactors comprising a second hydroprocessor inlet and a second hydroprocessor outlet, the second hydroprocessor inlet being in fluid communication with the hydroprocessed bottoms outlet,
wherein at least one of the particle separator inlet and the first hydroprocessor inlet is further in fluid communication with the flash bottoms outlet, and
 wherein at least one of the particle separator inlet and the first hydroprocessor inlet is further in fluid communication with the mid-cut outlet.  
 Thus, it is the Examiner position that claims 26-28 are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771        

/Randy Boyer/
Primary Examiner, Art Unit 1771